Citation Nr: 1036544	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial compensable rating for diabetic 
nephropathy with aggravated essential hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant and J. D.



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the RO in 
Cleveland, Ohio. 

In March 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge. A copy of the transcript of 
that hearing is of record.

In July 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.

The issues of entitlement to an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity and 
the right lower extremity and entitlement to an initial 
compensable rating for diabetic nephropathy with aggravated 
essential hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

In March and August 2010, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew the claim of entitlement to a 
rating in excess of 20 percent for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran on the issue of entitlement to a rating in excess of 20 
percent for diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(c).

In January 2006, the RO issued a rating decision which, in 
pertinent part, continued the 20 percent rating in effect for 
diabetes mellitus.  By means of statements submitted to the RO in 
March and August 2010, the Veteran indicated that he was 
withdrawing the issue of an increased evaluation for diabetes 
mellitus.  Accordingly, there remain no allegations of fact or 
law for appellate consideration and the Board does not have 
jurisdiction to review the claim.  It is dismissed without 
prejudice.

As previously stated, the issues of entitlement to entitlement to 
increased ratings for peripheral neuropathy of the left lower 
extremity and the right lower extremity and for diabetic 
nephropathy with aggravated essential hypertension are addressed 
in the remand section below.


ORDER

The appeal as to the issue of an increased rating for diabetes 
mellitus is dismissed


REMAND

Pursuant to the April 2008 remand, the RO obtained current 
treatment records from the Huntington, Cleveland, and Chillicothe 
VA Medical Centers through March 2010 and scheduled the Veteran 
for a VA examination in April 2010.  The report of that 
examination is of record.  In an August 2010 statement, however, 
the Veteran reported that his treatment records reflect a higher 
level of disability and requested that VA obtain treatment 
records from the Huntington VA Medical Center (VAMC).  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
all outstanding pertinent medical records from the above VAMC 
generated since March 2010 should be obtained.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  The fulfillment of 
the VA's statutory duty to assist the Veteran includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical examination, 
and providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one. See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In the August 2010 statement, the Veteran claimed his 
disabilities had worsened and indicated that his physicians had 
increased his medications considerably.  Thus, a new examination 
is needed to determine the severity of the peripheral neuropathy 
and diabetic nephropathy with aggravated hypertension.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  

While the claim is on remand, the RO/AMC should also undertake 
necessary action to clarify the Veteran's representation in this 
appeal.  The Board notes that the Veteran was previously sent a 
listing of recognized representatives as well as the appropriate 
forms for appointing a representative.  Although no 
representative has been appointed, recent correspondence has been 
accompanied by letter from AMVETS.  Pursuant to regulation, the 
Veteran has a right to representation in all stages of an appeal 
by a recognized organization, attorney, agent, or other 
authorized person.  See 38 C.F.R. § 20.600 (2009).  To designate 
a recognized organization as his or her representative, an 
appellant must execute VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative).  Hence, in 
light of the Veteran's correspondence with associated statements 
from AMVETS, the RO/AMC should clarify the Veteran's intentions 
with regard to representation, and associate with the claims file 
any appropriate documentation, to include a VA Form 21-22.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran, 
including records from the Huntington VAMC 
dated since March 2010.  All records and/or 
responses received should be associated with 
the claims file.  All attempts to procure 
records should be documented in the file.  If 
the RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the claims file.  In 
addition, the Veteran should be informed of 
any such problem.

2.  Thereafter, schedule the Veteran for a VA 
examination with the examiner who prepared 
the April 2010 VA examination report (or a 
suitable substitute if that examiner is 
unavailable) to determine the current 
severity of the peripheral neuropathy of the 
lower extremities and diabetic nephropathy 
with aggravated essential hypertension.  The 
claims file and a copy of this Remand must be 
provided to and reviewed by the VA examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must review all 
the evidence in the claims file, including a 
complete copy of this REMAND and additional 
records obtained, and acknowledge such review 
in the report.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  The RO/AMC must once again advise the 
Veteran about the process for obtaining an 
accredited representative and provide him 
with the appropriate form (VA Form 21-22) so 
that he may designate an accredited 
representative if he so desires.  

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims on appeal.  This 
review should include consideration of all 
additional evidence added to the record since 
the issuance of the July 2010 supplemental 
statement of the case (SSOC).  If the benefit 
sought on appeal remains denied, the Veteran 
and any appointed representative should be 
furnished an SSOC and given an opportunity to 
respond.  If the Veteran submits a VA Form 
21-22 in favor of a recognized service 
organization, the appointed organization 
should be provided with an opportunity to 
review the case and submit a VA Form 646, 
Statement of Accredited Representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


